647 S.E.2d 430 (2007)
HASSELL
v.
BOARD OF EDUCATION.
No. 172A07.
Supreme Court of North Carolina.
June 8, 2007.
Ralph T. Bryant, Jr., Havelock, for Hassell.
Gary Scarzafava, Assistant Attorney General, for Board of Education.
George W. Lennon, Raleigh, for NCATL.
The following order has been entered on the motion filed on the 6th day of June 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Onslow County Board of Education) shall have up to and including the 20th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 8th day of June 2007."